Citation Nr: 0202734	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  98-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from July 1979 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's death in April 1997 was caused by severe 
pulmonary edema and central nervous system suppression from 
polydrug overdose.

2.  There is no competent evidence showing that a disability 
causing death or contributing to cause death developed during 
service or as a result of service.

3.  The veteran was not service-connected for any disability 
during his lifetime.

4.  There is no competent medical evidence showing a nexus 
between military service and the veteran's death due to 
pulmonary edema and central nervous system suppression from 
polydrug overdose.


CONCLUSION OF LAW

The veteran's severe pulmonary edema and central nervous 
system suppression from polydrug overdose that caused his 
death were neither incurred in nor 
aggravated by military service, nor may any disability 
causing or contributing to cause death be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1131, 1137, 1153 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the widow of a veteran.  She contends that 
the veteran developed paranoid schizophrenia as a result of 
his military service.  She also contends that the veteran 
began using controlled dangerous substances due in part to 
his paranoid schizophrenia, which ultimately contributed to 
his death.  The issue now being considered by the Board is 
whether a disability or disease related to military service 
caused or contributed substantially to cause the veteran's 
death.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Among the changes in the law brought about by the VCAA is a 
heightened duty on the part of VA to assist the appellant in 
developing evidence in support of a claim for service 
connection.  Such assistance includes identifying and 
obtaining evidence relevant to the claim, and affording the 
appellant a VA rating examination of the record unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the appellant's claim.  See VCAA. 

The Board has reviewed the appellant's claim in light of the 
new VCAA, and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the appellant's claim was filed, a substantial body of 
lay and medical evidence was developed with respect to the 
appellant's claim, and the RO's statement and supplemental 
statements of the case clarified what evidence would be 
required to establish her claim.  The appellant responded to 
the RO's communications with additional evidence, written 
argument, and testimony, curing (or rendering harmless) the 
RO's earlier omissions.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992)) ("if the appellant has raised an argument 
or asserted the applicability of a law or [Court] analysis, 
it is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  The VCAA 
also requires VA to provide a medical examination of the 
record when such an examination is necessary to make a 
decision on the claim.  See VCAA.  The Board is satisfied 
that based on the discussion below, a medical examination of 
the record is not necessary with respect to this issue.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that the appellant 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal, 
which is now being considered by the Board, has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, VA inpatient and 
outpatient treatment records, and personal statements, as 
well as private medical and lay evidence submitted by the 
appellant in support of her claim.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with the issue on appeal.  Therefore, no further 
assistance to the appellant regarding the development of 
evidence is required.  See VCAA.

The law provides benefits for a spouse of a veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a). 

Further, when a veteran who has served for ninety days or 
more, manifests, to a degree of 10 percent or more within one 
year of separation from service, a specified chronic disease, 
that disease is presumed to have been incurred during 
service.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.309.

The veteran's death certificate reflects that the immediate 
cause of death in April 1997 was severe pulmonary edema due 
to central nervous system suppression from polydrug overdose.  
The associated hospital records indicate that the veteran was 
dead on arrival.  According to the hospital report, the 
appellant told the hospital staff that the veteran had abused 
alcohol and drugs. 

During his lifetime the veteran was not service-connected for 
any disability.  The record reveals that a claim for service 
connection for paranoid schizophrenia had been denied, but 
the Board will consider this issue on a de novo basis as it 
relates to this case.

The veteran's service medical records are negative for any of 
the disorders listed on his certificate of death as a cause 
of death.  There is no evidence, nor does the appellant 
contend, that the veteran developed pulmonary edema during 
the service.  Furthermore, there is no competent evidence of 
record that he developed pulmonary edema within a year of 
discharge from service.  The veteran's previous claims for 
service connection for various disabilities made no reference 
to pulmonary edema related to service.  Thus, the Board 
concludes that the evidence is against a finding that the 
veteran's death from pulmonary edema was caused by his 
military service.

With respect to the contributory cause of death, a drug 
overdose noted on the veteran's death certificate, the 
evidence must show that it is at least as likely as not that 
the veteran began using controlled dangerous substances as a 
result of a disorder or disease that began as a result of 
military service.  Allen v. Principi, 237 F.3d 1368 (2001).  
In this case, the appellant's theory is that the veteran 
developed paranoid schizophrenia as a result of service, and 
that this psychiatric disorder caused his drug dependency 
that resulted in the disorders that caused his death.

The Board finds that the preponderance of evidence is against 
this claim for the following reasons.  First, the record 
reveals that neither schizophrenia nor any psychosis was 
shown prior to service, during service or within one year 
after discharge from, service.  The veteran's July 1979 
service enlistment examination report is negative for a 
psychiatric disorder; the examiner noted that the veteran's 
psychiatric clinical evaluation was normal.  The veteran 
noted on his July 1979 Report of Medical History that he had 
not had depression, excessive worry, or nervous trouble of 
any sort.  

Second, according to a July 1979 service department 
outpatient report, although the veteran was seen for an 
adjustment situation, the examiner determined that the 
veteran was psychiatrically clear.  According to a November 
1979 Statement of Medical Condition (DA Form 3082), the 
veteran reported that there had been no change in his medical 
condition since his last examination in July 1979.  According 
to the veteran's DD Form 214, the service discharged him 
because he was in the "Trainee Discharge Program (TDP)" 
because he was "marginal or non productive".  Thus, the 
service medical records are negative for a diagnosis of an 
acquired psychiatric disorder, including the later-diagnosed 
paranoid schizophrenia.  

Third, there is no medical evidence showing that the veteran 
developed paranoid schizophrenia within a year after 
discharge.  Moreover, the post service medical evidence fails 
to medically link the veteran's paranoid schizophrenia, 
diagnosed several years after discharge, to his military 
service.  While both VA and non-VA medical evidence clearly 
contains diagnoses of paranoid schizophrenia, there is no 
medical nexus indicated between this disorder and military 
service.

According to a September 1987 VA Medical Center discharge 
summary, the veteran was diagnosed with undifferentiated 
schizophrenia and manic-depression disorder with psychotic 
features.  By history, the VA examiner noted that the veteran 
had been discharged from service after several months.  The 
examiner reported that the veteran's wife had stated that the 
veteran had been mentally ill since age 19 (according to the 
veteran's service medical records, he was discharged when he 
was 18).  Nevertheless, the examiner did not link the 
veteran's psychiatric disorder to his military service, nor 
did he determine that the onset of the mental illness was 
during service or within of separation from service.

Although the veteran's private post-service medical records 
indicate various diagnoses of schizophrenia beginning in the 
mid to late 1980s, there is no medical nexus shown linking 
these diagnoses to service.  It is the appellant's contention 
that a psychiatric disorder causally related to military 
service caused the veteran's drug abuse, eventually resulting 
in his death.  According to a December 1988 intake summary 
from the Cherokee Mental Health Center, the veteran provided 
a history that he had used many different controlled 
dangerous substances beginning when he was 15 years old.  
Even if true, the fact that the veteran may have had a drug 
abuse problem prior to service does not indicate that 
schizophrenia developed during military service and that this 
schizophrenia caused his drug abuse.

The Board has considered the lay statements provided by the 
appellant, as well as the veteran's family and friends, but 
finds that this favorable evidence is outweighed by the 
evidence discussed above.  Although the lay statements 
cumulatively contend that the veteran had told them that he 
developed a psychiatric disorder as a result of service, the 
medical evidence of record does not corroborate their 
contentions.  The medical evidence of record indicates that 
the veteran did not develop paranoid schizophrenia until 
several years after his discharge from service, and there is 
no medical evidence indicating a nexus between this disorder 
and military service.

It is also important to note that where the determinative 
issue involves a medical opinion, competent medical evidence 
is required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In other words, as lay people untrained 
in the fields of medicine, the appellant and the other lay 
people are not medical experts and, therefore, are not 
competent to render medical opinions.  Thus, the Board finds 
that the lay opinions of record are outweighed by the medical 
evidence that shows that the veteran did not develop paranoid 
schizophrenia as a result of service.  Thus, the Board finds 
that the veteran did not develop drug dependency as a result 
of military service and did not develop a drug dependency as 
a result of a disorder that originated during service.

Accordingly, after reviewing the file and considering all of 
the evidence of record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  The 
Board further finds that no reasonable possibility exists 
that assisting the appellant further would aid in 
substantiating a claim that the veteran's death was causally 
related to some incident of his military service.  See VCAA.  
Because the preponderance of the evidence is against this 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, VCAA; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

